       Case 3:20-cv-00255-HEH-DJN Document 42 Filed 09/08/20 Page 1 of 2 PageID# 229




                               COMMONWEALTH of VIRGINIA
                                        Office of the Attorney General
Mark R. Herring                                                                                       202
                                                                                                       900 North 9thStreet
                                                                                                           East Main Street
Attorney General                                                                                 Richmond, Virginia 23219
                                                                                                            (804) 786-2071
                                                 September 8, 2020                                      Fax (804) 786-1991




        VIA ELECTRONIC MAIL

        The Honorable David J. Novak
        United States District Judge
        United States District Court for the Eastern District of Virginia
        Richmond Division
        701 East Broad Street
        Richmond, VA 23219

                   Re:   Whorley et al. v. Northam et al., Civil Action No. 3:20-cv-255

        Dear Judge Novak:

                I am submitting this letter to notify the Court of discussions between the parties, relative
        to a request by the Virginia Department of Corrections (VDOC) to resume intake of VDOC-
        responsible inmates from jail facilities. Because of some ambiguity as to whether the intake of
        VDOC-responsible inmates implicated certain provisions of the parties’ Settlement Agreement
        (specifically, the provision restricting “facility to facility” transfer of inmates), the parties have
        conferred on this issue and reached the following resolution:

                   1.    VDOC may resume intake of offenders from local jail facilities.

                   2.    All inmates being brought into VDOC from local jail facilities shall be transferred
                         to Nottoway Receiving Center for reception and quarantine.

                   3.    No inmate shall be brought into VDOC who has displayed COVID-related
                         symptoms or had a positive COVID-19 test within the preceding 14 days.

                   4.    Offenders being transported to Nottoway Receiving Center from a local jail
                         facility shall be masked at all times, along with the transporting officers.
                         Transportation vans shall have staggered arrival times to prevent inmates from
                         different facilities from intermingling in the reception area.

                                                           1
Case 3:20-cv-00255-HEH-DJN Document 42 Filed 09/08/20 Page 2 of 2 PageID# 230




       5.      Following reception, all local jail intakes shall be placed in quarantine for a period
               of at least 14 days. Inmates shall be housed in single cells, under quarantine
               conditions, and monitored for potential COVID-19 symptoms during that time
               period.

       6.      All local jail intakes shall receive a COVID-19 test from VDOC, regardless of
               whether they were previously tested at the local jail facility, and no inmate will be
               transferred from Nottoway to another facility until they have received a negative
               test result.

       7.      VDOC agrees not to transfer inmates from jail facilities into VDOC custody if
               they have local motions pending, including motions for release on Home
               Electronic Monitoring (HEM) or for reconsideration of their criminal sentence.

       8.      VDOC agrees not to transfer inmates from jail facilities into VDOC custody who
               have less than a year remaining on their sentence (following application of any
               applicable good-time or sentence-reducing credits), as those inmates would be
               potentially eligible for direct release under VDOC’s Inmate Early Release Plan
               (IERP).

        If the Court has any questions or concerns about the foregoing, please do not hesitate to
let us know, and we will make ourselves available for a teleconference at the Court’s
convenience.


                                                      Sincerely,

                                                      _______________________
                                                      Margaret Hoehl O’Shea
                                                      Assistant Attorney General
                                                      Counsel for Defendants


cc:    Eden Heilman, Nicole Tortoriello, and Vishal Agraharkar, ACLU of Virginia, 710 E.
       Franklin Street, Suite 1412, Richmond, VA, 23219

       Elliott Harding, Harding Counsel, PLLC, 608 Elizabeth Avenue, Charlottesville, VA
       22909




                                                 2
